Name: Commission Regulation (EC) No 2754/98 of 18 December 1998 amending Regulation (EC) No 1772/96 laying down detailed rules for implementation of the specific measures for the supply of seed potatoes to the French overseas departments
 Type: Regulation
 Subject Matter: trade;  overseas countries and territories;  tariff policy;  plant product;  means of agricultural production
 Date Published: nan

 EN Official Journal of the European Communities19. 12. 98 L 345/25 COMMISSION REGULATION (EC) No 2754/98 of 18 December 1998 amending Regulation (EC) No 1772/96 laying down detailed rules for imple- mentation of the specific measures for the supply of seed potatoes to the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 intoducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2(6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91, Commission Regulation (EC) No 1772/96 (3), as last amended by Regulation (EC) No 1395/98 (4), fixes the forecast supply balance for seed potatoes and the level of aid for their supply from the rest of the Community to the French overseas departments for the second half of 1998; whereas the forecast supply balance should be fixed for the 1999 calendar year; whereas the balance must be fixed on the basis of the needs of the departments; Whereas, for the purpose of applying Article 2(4) of Regu- lation (EEC) No 3763/91, the level of aid for the supply of seed potatoes from the rest of the Community to the French overseas departments should be fixed to ensure that potatoes are supplied under conditions equivalent for the end user to exemption from import duties on seed potatoes from third countries; whereas that aid should be fixed taking account, inter alia, of the cost of supply from the world market; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (5) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1772/96 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 For the purpose of applying Article 2 of Regulation (EEC) No 3763/91, the forecast supply balance for seed potatoes falling within CN code 0701 10 00 exempt from duty on importation into the French overseas departments or, for products from the rest of the Community, eligible for Community aid is hereby set at 750 tonnes for the 1999 calendar year. This quantity is allocated as laid down in the Annex. The French authorities may adjust the allocation within the overall limit set. They shall inform the Commission of any such adjusment.'; 2. Article 2 is replaced by the following: Article 2 For the purpose of applying Article 2(4) of Regulation (EEC) No 3763/91, aid for supplying the French over- seas departments with seed potatoes from the rest of the Community is hereby set, having regard to the forecast supply balance, at euro 4,830 per 100 kg for exports to Guadeloupe and euro 5,430 per 100 kg for exports to RÃ ©union.'; 3. the Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. (1) OJ L 356, 24. 12. 1991, p. 1. (2) OJ L 267, 9. 11. 1995, p. 1. (3) OJ L 232, 13. 9. 1996, p. 13. (4) OJ L 187, 1. 7. 1998, p. 39. (5) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities 19. 12. 98L 345/26 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX ANNEX (tonnes) Seed potatoes falling within CN code 0701 10 00 Guadeloupe 50 RÃ ©union 700'